RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2641-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

L.B.,

          Defendant-Appellant,

and

D.W.,

     Defendant.
_________________________

IN THE MATTER OF J.B.,
a minor.
_________________________

                   Argued March 22, 2021 – Decided August 17, 2021

                   Before Judges Messano and Suter.
             On appeal from the Superior Court of New Jersey,
             Chancery Division, Family Part, Hudson County,
             Docket No. FN-09-0204-19.

             Adrienne Kalosieh, Assistant Deputy Public Defender,
             argued the cause for appellant (Joseph E. Krakora,
             Public Defender, attorney; Adrienne Kalosieh, of
             counsel and on the briefs).

             William Rodriguez, Deputy Attorney General, argued
             the cause for respondent (Gurbir S. Grewal, Attorney
             General, attorney; Sookie Bae, Assistant Attorney
             General, of counsel; William Rodriguez, on the brief).

             Meredith Alexis Pollock, Deputy Public Defender,
             argued the cause for minor (Joseph E. Krakora, Public
             Defender, Law Guardian, attorney; Alexis Pollock, on
             the letter brief).

PER CURIAM

       Following a fact-finding hearing, see N.J.S.A. 9:6-8.44, the Family Part

judge concluded defendant L.B. had abused or neglected her eleven-year-old

son, J.B. (James), in violation of N.J.S.A. 9:6-8.21(c).1 Approximately nine

months later, defendant entered a voluntary identified surrender of her parental

rights in favor of James' then-current resource parent, and the next month the

judge entered an order terminating this Title 9 litigation.




1
    We use initials and pseudonyms pursuant to Rule 1:38-3(d)(12).
                                                                          A-2641-19
                                        2
      Defendant now appeals, raising a single argument. She contends that the

Division of Child Protection and Permanency (the Division) did not prove, and

the judge erred in finding, that defendant failed to provide the minimum standard

of care for James required by N.J.S.A. 9:6-8.21(c)(4), or that she willfully

abandoned her son, pursuant to N.J.S.A. 9:6-8.21(c)(5). The Division argues

otherwise. Through his Law Guardian, James takes no position on the appeal. 2

      Having considered the arguments in light of the record and applicable

legal standards, we affirm the order as modified.

                                       I.

      At the hearing, the judge heard the testimony of Division caseworkers

Tiffany Meredith and Sandra Cruz-Medrano and considered several Division

documents entered into the record.      Defendant did not testify or call any

witnesses. At the start of the hearing, the parties agreed with the judge that

hearsay statements in the documents that were not subject to any exception

would not be admitted.

      The Division was involved with the family for several years prior to the

December 2018 incidents that led to the filing of the verified complaint. At the



2
  James' father, defendant D.W., was incarcerated at the time of the hearing, did
not appear in the litigation, and is not part of this appeal.
                                                                           A-2641-19
                                       3
time of his birth in 2008, James was deemed "medically fragile," subsequently

underwent multiple surgeries, and was diagnosed with multiple behavioral and

psychiatric problems. After an earlier removal and placement in an inpatient

program, the Division returned James to defendant's care in February 2017.

      On December 13, 2018, the Jersey City Medical Center (JCMC) contacted

the Division after defendant left James at the hospital because she was unable to

manage his aggressive and sometimes violent behavior. Defendant wanted the

hospital to admit James for inpatient care, but the staff psychiatrist determined

admission was unwarranted. Meredith responded to the referral, was able to

reach defendant later that evening and convinced her to transport James to

Hoboken University Medical Center (HUMC) for a second opinion.              That

hospital admitted James for monitoring, however, after one week, the staff

determined that he was cleared for discharge. Although the Division offered

defendant services to cope with James' behaviors, she refused to report to the

hospital and take custody of her son, believing it was necessary to place James

in an inpatient program for further care. The Division took custody of James at

the hospital, placed him in foster care with an unrelated family, and filed its

complaint.




                                                                           A-2641-19
                                       4
      At the fact-finding hearing, Meredith's testimony included an explanation

of James' prior residential treatment, his placement in foster care, and his 2017

reunification with defendant. When she was able to contact defendant about the

referral from the JCMC, Meredith arranged to meet at defendant's home. She

testified that defendant was "very frustrated" and believed "no one was making

a proper diagnosis for her son." Defendant described how James had become

"aggressive and violent," suffered from "insomnia," and experienced "audio and

visual hallucinations about demons." Defendant described an incident in which

she awoke to find James holding a knife and threatening to kill her and her other,

older son. Defendant stated that for everyone’s safety, she was no longer able

to care for James.

      Meredith testified that she persuaded defendant to seek a second opinion,

even though defendant made clear she was specifically trying to secure an

inpatient placement for James. Meredith accompanied defendant and James to

HUMC for an evaluation. During the long wait to see the doctor, defendant

showed Meredith a video recording of the incident that led her to seek help at

the Medical Center; in it, James was seen screaming at his mother. Meredith

also observed James becoming more "agitated and frustrated" as he waited to be

evaluated in Hoboken, and heard the child claim to see demons and converse


                                                                            A-2641-19
                                        5
with invisible beings. Finally, after being assessed, the hospital admitted James

to its "children's psychiatric unit."

      After a one-week observation period, the hospital staff met to discuss

James' recommended treatment on discharge to a partial hospitalization program

(PHP). Meredith said defendant reiterated her frustration and belief that doctors

continued closing the case and would arrange for continued services, including

placement in a PHP program. Defendant agreed to pick up James at the hospital;

however, she never did, causing the Division to take custody of James at HUMC

and secure a placement for him.

      During cross-examination, Meredith testified about defendant's efforts to

address James' behavioral and psychiatric problems after reunification.

Defendant also said she had developed post-traumatic stress disorder and a heart

condition requiring surgery because of the stress of caring for James. Meredith

acknowledged observing damage James caused to defendant's apartment, and

she acknowledged being sympathetic to defendant's plight and her desire to have

James placed in a residential treatment facility. Meredith testified the Division

found "the act of neglecting [James] by abandoning him at the hospital was an

act of desperation" and confirmed "the child did not suffer any injury or harm

as a result of being left in the hospital."


                                                                           A-2641-19
                                          6
      Cruz-Medrano, a permanency supervisor for the Division, worked after

hours for its special response team for more than twelve-and-a-half years. She

responded to HUMC. Her first contact with defendant was by phone later that

evening. Defendant told her that she "would not be able to take her child home

due to his behaviors and that she was fearful." Defendant provided no names of

relatives who might care for James. Cruz-Medrano spoke with James at the

hospital; he told her that "he was just waiting for his mom to come pick him up."

Because James was cleared for discharge and defendant had no intention to pick

him up, the Division executed an emergency removal. Defendant provided the

Division with a "bag of clothes . . . and some . . . Christmas gifts" she had for

her son. Cruz-Medrano testified that James admitted he was "unable to control

his anger" and confessed to hearing voices. Defendant told Cruz-Medrano that

she wanted James to remain hospitalized out of fear, that "home support had

failed her," and she did not have a plan for James' return.

      After considering the summations of counsel, the judge reserved decision

noting the case was not "clear cut." 3 Two days later, the judge issued a written


3
   Defendant notes in passing that the judge should have dismissed the Title 9
complaint and proceeded under Title 30 to provide services to the family. She
notes her trial counsel made such a request. That is an apparent reference to a
single sentence at the close of defense counsel's summation in the Family Part.


                                                                           A-2641-19
                                        7
decision in support of her order.     After detailing the testimony and citing

relevant case law, the judge wrote:

            [T]he record contains substantial, credible evidence to
            support a finding of neglect under both N.J.S.A. 9:6-
            8.21(c)(4) and (5). Not only did defendant fail to
            "exercise a minimum degree of care," she clearly and
            explicitly refused to care for her child when she
            willfully refused to take responsibility . . . and to take
            him home when he was cleared for discharge despite
            the Division's offer of services and his enrollment in a
            partial hospitalization program. Defendant believed
            that this was not sufficient despite it being the
            recommendation from the hospital . . . . The only plan
            that she would accept was residential treatment . . . .
            Not even the hospital recommended residential
            treatment. At the time of his discharge, [James] was
            not hearing voices. He believed that his mother was
            coming to pick him up.

                  Defendant "abandoned" her son, leaving him
            alone and forcing the Division to assume care, custody
            and control of him. . . . A parent is not allowed to
            abandon a child merely because that child is difficult to
            control or has mental health issues, since neither
            circumstance mitigates the fundamental responsibility
            of the parent to provide care for her child. But for the
            Division's intervention, defendant left [James] without
            a safe and secure place to stay, thereby exposing the
            child to an actual and imminent risk of harm. In
            essence, defendant "willfully forsook [her] parental

Undoubtedly, without any finding of abuse or neglect, the trial court was
empowered to proceed under Title 30 and provide services to the family. N.J.
Div. of Youth & Fam. Servs v. I.S., 214 N.J. 8, 15 (2013). However, even if
counsel's summation comment was a sufficient request, the crux of the issue in
this case was defendant's refusal to accept the services proposed by the Division.
                                                                            A-2641-19
                                        8
            responsibilities." In re Guardianship of K.L.F., 129
            N.J. [32,] 39 [(1992) (second alteration in original)].

                                       II.

      Well-known standards guide our review. "[A]ppellate courts defer to the

factual findings of the trial court because it has the opportunity to make first -

hand credibility judgments about the witnesses who appear on the stand; it has

a feel of the case that can never be realized by a review of the cold record.'"

N.J. Div. of Youth & Fam. Servs. v. M.C. III, 201 N.J. 328, 342–43 (2010)

(quoting N.J. Div. of Youth & Fam. Servs. v. E.P., 196 N.J. 88, 104 (2008)).

Moreover, "[b]ecause of the family courts' special jurisdiction and expertise in

family matters, appellate courts should accord deference to family court

factfinding." Cesare v. Cesare, 154 N.J. 394, 413 (1998).

      However, "[t]here is an exception to th[e] general rule of deference:

Where the issue to be decided is an 'alleged error in the trial judge's evaluation

of the underlying facts and the implications to be drawn therefrom,' we expand

the scope of our review." N.J. Div. of Youth & Fam. Servs. v. G.L., 191 N.J.

596, 605 (2007) (quoting In re Guardianship of J.T., 269 N.J. Super. 172, 188–

89 (App. Div. 1993)). When the issue presented turns on a legal conclusion

derived from the Family Part's factfinding, "we are not required to defer." N.J.



                                                                            A-2641-19
                                        9
Div. of Youth & Fam. Servs. v. A.R., 419 N.J. Super. 538, 542–43 (App. Div.

2011). This is such a case.

      "In general, 'Title 9 controls the adjudication of abuse and neglect cases.'"

Dep't of Child. & Fams., Div. of Child Prot. & Permanency v. E.D.-O., 223 N.J.

166, 177 (2015) (quoting M.C. III, 201 N.J. at 343). "The focus of Title 9 'is

not the "culpability of parental conduct" but rather "the protection of children."'"

N.J. Div. of Child Prot. & Permanency v. A.B., 231 N.J. 354, 368 (2017)

(quoting E.D.-O., 223 N.J. at 178). Title 9 defines an "abused or neglected

child" as one under the age of eighteen whose

            physical, mental, or emotional condition has been
            impaired or is in imminent danger of becoming
            impaired as the result of the failure of his parent or
            guardian . . . to exercise a minimum degree of care (a)
            in supplying the child with adequate food, clothing,
            shelter, education, medical or surgical care though
            financially able to do so or though offered financial or
            other reasonable means to do so, or (b) in providing the
            child with proper supervision or guardianship by
            unreasonably inflicting or allowing to be inflicted
            harm, or substantial risk thereof, including the
            infliction of excessive corporal punishment . . . .

            [N.J.S.A. 9:6-8.21(c)(4).]

"Included under Title 9 is a separate category of abuse or neglect: 'willful

abandonment.' A child less than [eighteen] years of age may be found to be



                                                                              A-2641-19
                                         10
abused or neglected if the child has been willfully abandoned by his parent or

guardian." A.B., 231 N.J. at 368–69 (quoting N.J.S.A. 9:6-8.21(c)(5)).

      The "minimum degree of care" element in subsection (c)(4) reflects "the

intermediary position between simple negligence and the intentional infliction

of harm." Id. at 369 (citing G.S. v. Dep't of Human Servs., 157 N.J. 161, 179

(1999)). After considering the totality of the circumstances and assessing each

case on its facts, we must determine whether the parent or guardian "fail[ed] to

exercise a minimum degree of care when he or she is aware of the dangers

inherent in a situation and fails adequately to supervise the child or recklessly

creates a risk of serious injury to that child." Id. at 369 (quoting G.S., 157 N.J.

at 181).

      Here, defendant's decision not to take custody of James at HUMC did not

expose the child to the imminent risk of serious injury or harm. There was no

medical testimony adduced by the Division that detailed in any way James' then-

current psychiatric diagnosis or any evidence of how defendant's failure to

provide him with the services the Division intended to supply proved that the

child faced "some form of actual or threatened harm," which Title 9 requires.

N.J. Div. of Youth & Fam. Servs. v. A.L., 213 N.J. 1, 25 (2013). James was in

the process of being released from HUMC and certainly faced no imminent risk


                                                                             A-2641-19
                                       11
of harm. Although his future psychiatric treatment hung in the balance, we

cannot conclude based on the evidence adduced at the fact-finding hearing that

defendant's conduct amounted to abuse or neglect under Title 9. See N.J. Div.

of Youth & Fam. Servs. v. S.I., 437 N.J. Super. 142, 154–55 (App. Div. 2014)

(holding that although "[a] teenager's . . . thoughts of suicide should never be

ignored by adults," the "limited" evidence "fail[ed] to prove the child was in

'imminent danger' or that a 'substantial risk' of harm would result from [the

defendant's] refusal to seek immediate psychiatric review, which are

prerequisites to sustain a finding of abuse or neglect").

      N.J.S.A. 9:6-1 defines abandonment of a child as:

            (a) willfully forsaking a child; (b) failing to care for and
            keep the control and custody of a child so that the child
            shall be exposed to physical or moral risk without
            proper and sufficient protection; (c) failing to care for
            and keep the control and custody of a child so that the
            child shall be liable to be supported and maintained at
            the expense of the public . . . .

In A.B., the Court cited with approval Chief Justice Vanderbilt's formulation of

the pre-Title 9 law of abandonment, noting the parent's conduct needed to meet

"an extremely high bar" demonstrating "a 'settled purpose' to forego her parental

rights." 231 N.J. at 371–72 (citing Lavigne v. Fam. & Child.'s Soc'y, 11 N.J.

473, 480 (1953)); see also, In re Guardianship of DMH, 161 N.J. 365, 377 (1999)


                                                                           A-2641-19
                                       12
(noting that under Title 30, "abandonment may not be based on parental conduct

that is only uncertain, ambivalent or equivocal in fulfilling parental duties."

(citing In re Adoption of a Child by D.M.H., 135 N.J. 473, 488, (1994))). In

A.B., the Court concluded the evidence failed to establish the defendant

"willfully relinquished her parental rights." 231 N.J. at 372.

      By citing K.L.F. in her written opinion, the trial judge apparently

concluded the evidence here was sufficient to demonstrate defendant "willfully

forsook [her] parental responsibilities."   129 N.J. at 39.      However, as the

Division correctly notes, "[a] trial court judgment that reaches the proper

conclusion must be affirmed even if it is based on the wrong reasoning." Hayes

v. Delamotte, 231 N.J. 373, 387 (2018) (citing Isko v. Plan. Bd., 51 N.J. 162,

175 (1968)).

      Neither N.J.S.A. 9:6-1(b) or (c) require the Division prove that a parent

acted willfully or permanently forsook the child. In a different context, we noted

the distinction between subsection (a) and these other subsections.

                  The alternative definitions of abandonment in
            N.J.S.A. 9:6-1 also tend to support our view. Both of
            the other definitions proscribe "failing to care for and
            keep the control and custody of a child" so that the child
            shall be exposed to harm, subsection (b), or shall
            become a financial burden upon the public or others not
            chargeable with the child's care, subsection (c). Both
            of those alternatives do not require a permanent

                                                                            A-2641-19
                                       13
            relinquishment and do not use the word forsaken which
            is employed, in stark contrast, only in subsection (a).
            We believe the Legislature was thereby drawing a line
            between harms, physical, moral, or financial, that might
            befall the child or others from even a temporary
            leaving, and the "ultimate act" of neglect described by
            "willfully forsaking."

            [State v. N.I., 349 N.J. Super. 299, 311–12 (App. Div.
            2002).]

      In this case, however well-intentioned defendant's conduct may have

been, she willfully refused to accept custody of her son when HUMC was

prepared to discharge the child. As a result, the Division, which was prepared

to provide services to defendant, including a PHP mental health program, was

forced to accept custody and find a placement for James. Defendant produced

no medical evidence challenging the hospital's decision that discharge was

appropriate. It is beyond serious debate that parents cannot simply refuse to

accept custody of their child because their experiences and beliefs lead them to

conclude their opinions about what is best for the child are correct, and the

opinions of medical providers are wrong. The facts in this case demonstrate the

Division proved defendant willfully abandoned James pursuant to N.J.S.A. 9:6-

8.21(4)(c)(5).




                                                                          A-2641-19
                                      14
We affirm the Family Part's order as modified.




                                                 A-2641-19
                               15